DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Cheng et al., US 2018/0033745.
Regarding claim 1, Han (figures 2A-C) teaches a method of forming a semiconductor device, comprising:

forming an active component extending into the semiconductor material (column 1, lines 20-21 wherein the semiconductor device is an active component); 
forming an interconnect region (column 1, line 19) on the semiconductor material; and 
forming a top metal layer 21 in the interconnect region (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31-34) while the protective dielectric layer covers the top metal layer (figure 2B); and
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Cheng in the invention of Han because Cheng (column 7, lines teaches it improves adhesion and prevents diffusion between the bump and the RDL (sic top metal layer).
With respect to claim 2, though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05). 
As to claim 3, Han fails to teach the sinter thermal profile includes heating the semiconductor device to a sinter temperature for a sinter time, wherein a product of the sinter time, in minutes, and an Arrhenius factor of the sinter temperature is greater than 0.0027 minutes, the Arrhenius factor of the sinter temperature being determined by the expression:
Arrhenius factor = exp(-Ea/(kx (375+Ts))); where:
exp is the exponential function; q = 1.6xl0-19 coulombs;
Ea = 0.8 xlO-19 joules, corresponding to 0.5 electron volts;
k= 1.38 x 10-23 joules/°C; and 
Ts is the sinter temperature in °C.

In re claims 4-5, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 400 °C for a sinter time of at least 15 minutes (claim 4); the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 350 °C for a sinter time of at least 30 minutes (claim 5); 
Concerning claim 6, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 300 °C, but though Han fails to teach for a sinter time of at least 68 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).
Pertaining to claim 7, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 250 °C, but though Han fails to teach for a sinter time of at least 180 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).


Regarding claim 9, Han (figure 2B) teaches forming the protective dielectric layer includes forming a first sublayer 22a over the top metal layer 21, and includes forming a second sublayer 22b on the first sublayer 22a.
With respect to claim 10, though Han, which teaches an oxide 22a and nitride 22b (Column 3, lines 29-30), fails to teach the first sublayer includes silicon oxynitride and the second sublayer includes silicon dioxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxynitride and silicon dioxide in the invention of Han because they are conventionally known and used protective dielectric layer materials similar to the oxide and nitride of Han.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 11, though Han fails to teach forming the protective dielectric layer includes forming an etch stop sublayer over the top metal layer 21, and forming the first sublayer 22a on the etch stop sublayer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an etch stop sublayer in the 
In re claim 12, though Cheng fails to teach forming the bond pad cap 350 includes forming a cap metal layer over the protective dielectric layer and on the top metal layer in the bond pad opening, and removing the cap metal layer from over the protective dielectric layer outside the bond pad openings, 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use this method in the invention of Cheng because it is a conventionally known and used method of depositing a bond pad cap.  The use of conventional processes to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 13, Cheng teaches forming the cap metal layer includes forming a barrier sublayer (column 7, 28-30) on the top metal layer 330, the barrier sublayer including a material (column 7, 39-41) selected from the group consisting of titanium, tantalum, tungsten, titanium nitride, and tantalum nitride.
Pertaining to claim 14, Cheng teaches forming the cap metal layer 350 includes forming an intermediate sublayer (seed layer:column 7, lines 30-32) over the top metal layer, but though Cheng fails to teach the intermediate sublayer including a material selected from the group consisting of nickel and palladium it would have been obvious to one of ordinary skill in the art at the time of the invention to use nickel or 
In claim 15, Cheng teaches forming the cap metal layer 350 includes forming a bonding sublayer (seed layer:column 7, lines 30-32), the bonding sublayer including a material selected from the group consisting of aluminum, platinum, and gold.
Regarding claim 16, though Cheng fails to teach removing the cap metal layer from over the protective dielectric layer includes removing the cap metal layer using a chemical mechanical polish (CMP) process, it would have been obvious to one of ordinary skill in the art at the time of the invention to use CMP in the invention of  Cheng because CMP is conventionally known and used.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 17, Han (column 3, lines 31-34) teaches heating the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile (column 3, lines 41-45) that is less than the sinter thermal profile applied in the sintering operation.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Cheng et al., US 2018/0033745.
As to claim 18, Han teaches a method of forming a semiconductor device, comprising: 

forming an active component extending into the semiconductor material (column 1, lines 20-21 wherein the semiconductor device is an active component); 
forming an interconnect region (column 1, line 19) on the semiconductor material, the interconnect region including a top metal layer (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31-34) while the protective dielectric layer covers the top metal layer (figure 2B); 
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C); and 
heating the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile (column 3, lines 31-34) that is less than the sinter thermal profile applied in the sintering operation (column 3, lines 41-45).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).

Cheng teaches a bond pad cap 350 on the top metal layer 330 in the bond pad opening.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Cheng in the invention of Han because Cheng (column 7, lines teaches it improves adhesion and prevents diffusion between the bump and the RDL (sic top metal layer).
In re claim 19, though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05). 
Claim20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Cheng et al., US 2018/0033745.
Concerning claim 20, Han teaches a method of forming a semiconductor device, comprising:
providing a device substrate containing the semiconductor device, the device substrate including a semiconductor material (column 1, lines 20-21);
forming an active component extending into the semiconductor material (column 1, lines 20-21 wherein the semiconductor device is an active component); 
forming an interconnect region (column 1, line 19) on the semiconductor material, the interconnect region including a top metal layer (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31-34) while the protective dielectric layer covers the top metal layer (figure 2B); 
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C); and 
heating the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile (column 3, lines 31-34) that is less than the sinter thermal profile applied in the sintering operation (column 3, lines 41-45).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening.
Cheng teaches a bond pad cap 350 on the top metal layer 330 in the bond pad opening.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Cheng in the invention of Han because Cheng 
Though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches inventions similar ot the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	2/26/2021